Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Neither Noma or Suyama, newly cited as translations, teach or suggest a process in which swollen polyvinyl alcohol particles are reacted in the presence of a solvent and in which the resulting modified polyvinyl alcohol at the end of the reaction and just before quenching is particulate as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
7-8-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765